Opinion issued April 25, 2017




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00129-CV
                            ———————————
                  IN THE INTEREST OF J.L.G., JR., A Child



                    On Appeal from the 315th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-06119J


                          MEMORANDUM OPINION
      Appellant, J.L.G., through counsel, representing that the trial court has signed

an order granting a new trial in this parental termination case, has filed a motion to

dismiss the appeal as moot. See TEX. R. APP. P. 42.1(a)(1). We grant the motion

and dismiss the appeal for want of jurisdiction.

      We are authorized by statute to consider an appeal from a “final order”

rendered under Title 5 of the Family Code. See TEX. FAM. CODE ANN. § 109.002(b)
(West 2011); see, e.g., Brejon v. Johnson, 314 S.W.3d 26, 33 (Tex. App.—Houston

[1st Dist.] 2009, no pet.). When the trial court grants a motion for new trial, the case

is reinstated on the trial court’s docket and will proceed to trial as though no trial

had been previously conducted. Wilkins v. Methodist Health Care Sys., 160 S.W.3d
559, 563 (Tex. 2005). The granting of a new trial renders the appeal moot, and this

Court lacks jurisdiction over the appeal. See Galvan v. Harris Cty., No. 01-09-

00884-CV, 2011 WL 345677, at *1 (Tex. App.—Houston [1st Dist.] Jan. 31, 2011,

no pet.) (per curiam) (mem. op.) (dismissing appeal as moot after trial court signed

order granting new trial).

      Accordingly, because the trial court signed an order granting a new trial, we

reinstate this case following this Court’s March 21, 2017 Order of Abatement, grant

the appellant’s motion, and dismiss the appeal for want of jurisdiction.1 See TEX. R.

APP. P. 42.1(a)(1), 43.2(f). We direct the Clerk of this Court to issue the mandate

immediately with this opinion. See id. 18.1(c); TEX. R. JUD. ADMIN. 6.2(a) (West

2012). We dismiss any other pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Jennings, Higley, and Massengale.



1
      This Court had abated this case to determine whether appellant, J.L.G., was indigent
      and, if so, to appoint counsel. On April 13, 2017, the district clerk filed a third
      supplemental clerk’s record in this Court containing, among other things, the
      “Agreed Order Granting Partial Motion for New Trial” for appellant, J.L.G., only,
      and appointing counsel for appellant, signed by the trial court on April 3, 2017.
                                           2